Title: To Thomas Jefferson from Joseph Barnes, 17 August 1793
From: Barnes, Joseph
To: Jefferson, Thomas



Sir
London Augt. 17th 1793

This will be presented to you by Mr. Cooper, of Manchester, who is concerned in one of the principal Cotton Manufactury’s in that place, And, who, from his great efforts in Society, And in writing in favor of the Specific rights And General Liberty of Mankind, has become so Offensive to the present Spirit of the British Government, that he can No Longer in Safety reside in this Country; he therefore goes to Seek an Asylum in the United States.
As I esteem you, Sir, Our great Patron of Republicanism, And of Virtue, ‘tis with peculiar pleasure I give this Letter to you, Your Patronage to him will follow of course, So far as you May find him worthy thereof, And I am Sure he will wish it No farther. With grateful esteem I am Sir Yours most respectfully

Joseph Barnes


P.S. The Book Which Mr. Cooper has written and Published, I have been well informed, contains the essentials of Mr. Paine’s Rights of men, in excellent Language and great demonstration. He is a friend of Doctor Priestley’s and of Mr. Walker, of Manchester.


J. B.

